Plaintiff sued in separate counts on nine tax bills issued by Poplar Bluff, a city of the third class, to the Bell-Hudson Construction Company for the construction of a sewer in said city. The tax bills were assigned by the construction company to the Farmers Savings Bank, and by the bank to plaintiff. The cause was tried below before the court without a jury, and plaintiff had judgment, and defendants appealed. The appeal was granted to the Supreme Court, and by that court transferred to this court. [Chapman v. Adams et al., 230 S.W. 80.] *Page 686 
The petition is in the usual form, and the answer is a general denial. Defendants attempted to invoke the due process clause of the Federal and State Constitutions but failed to properly raise the question as will appear by reference to Chapman v. Adams et al., supra. The tax bills sued on are dated November 3, 1913, and were accepted by the Bell-Hudson Construction Company for installing the sewer. These tax bills were issued under and by authority of the provisions of sections 9281 to 9297 inclusive, Revised Statutes 1909. The record discloses that at an election held in the City of Poplar Bluff on June 9, 1896, the provisions of the Act of 1895, Laws 1895, p. 58, were adopted. The Act of 1895 was carried forward in the revisions and were sections 9281 et seq., Revised Statutes 1909, when the tax bills sued on were issued. The City Council in 1913 passed an ordinance creating Sewer District No. 3 in which defendant's lands were taxed, and for which tax the tax bills sued on were issued. The procedure leading to the issuing of the tax bills was in accordance with the statute. Defendants say, however, that they had no notice of any kind that their property was to be taxed, and that absent some character of notice the assessments placed on their property were and are void, and therefore the tax bills are void. The statute provides for no notice. Once the local option method as provided by the Act of 1895 is adopted by the qualified voters the City Council thereafter by ordinance creates the sewer district, and levies the assessments for the benefits by following the procedure laid down in the statute, and this procedure does not provide for any notice of any kind that the landowner's property is about to be or will be taxed. The validity of this Act of 1895 which authorizes such procedure was what defendants were aiming at when they attempted to raise the constitutional question. It would appear, however, from the authority of Embree et al. v. Road District et al., 257 Mo. 593, 166 S.W. 282, that defendants had the opportunity at the trial on the tax bill to make any defense they may have had from the inception of the proceedings resulting *Page 687 
in the issuing of the tax bills. But we are not concerned with this feature. The statutory procedure was followed and defendants cannot complain.
Defendants make the further contention that the Legislature in 1909 amended the statute under which the City Council proceeded, and that the qualified voters in 1896 could not adopt a law that was not enacted until 1909. In 1909, Laws 1909, p. 293, certain sections of the Act of 1895 pertaining to the subject-matter now in hand were amended; but these amendments in no manner changed the general purpose of the original act, Laws 1895, p. 58. The amendments concern disposal plants, the acquisition of land therefor, and a few other minor changes which in no manner changed the general scope or purpose of the original act. Defendants cite Wilson v. City of Seattle, 2 Wash. 543, 27 P. 474; Pennsylvania Co. v. Cole et al., 132 F. 668, and Page 
Jones on Taxation by Assessment, sec. 227, to support their contention that the qualified voters after the amendments of 1909 would have to readopt the law as amended in order to make it available. The authorities cited do not go to the extent claimed by defendants. The rule so far as we have been able to ascertain is contrary to the contention of defendants so long as the amendments do not change the general purpose or procedure provided by the original act or law adopted. [The People ex rel. Miller, Collector, v. Brislin, 80 Ill. 423; Andrews v. People,83 Ill. 529; West Chicago Park Commissioners v. McMullen,134 Ill. 170, 10 L.R.A. 215; Page  Jones on Taxation by Assessment, sec. 227.] It is pointed out in the text cited that a different rule obtains where no work has been done and no contract entered into before the change of statute. The exception to the general rule was the case in Wilson v. Seattle, supra, and the question is not considered in Pennsylvania Co. v. Cole, supra.
The judgment below should be affirmed and it is so ordered.Cox, P.J., and Farrington J., concur. *Page 688